                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN S. GARRETSON,                              Case No. 17-cv-07052-JD
                                                         Plaintiff,
                                   8
                                                                                           FINDINGS OF FACT AND
                                                   v.                                      CONCLUSIONS OF LAW
                                   9

                                  10     METROPOLITAN LIFE INSURANCE
                                         COMPANY,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Steven S. Garretson brought this ERISA action for long-term disability (“LTD”)
                                  14   benefits under a group insurance policy. The policy was issued by defendant Metropolitan Life
                                  15   Insurance Company (“MetLife”) to non-party Kaiser Foundation Health Plan, Inc., Garretson’s
                                  16   former employer. MetLife initially determined that Garretson was disabled and began paying him
                                  17   benefits effective March 14, 2015, but terminated his coverage on April 28, 2017. Garretson
                                  18   appealed the termination to MetLife, but MetLife denied the appeal.
                                  19          Pending is Garretson’s motion for judgment. Dkt. No. 32. Garretson and MetLife agree
                                  20   that a de novo standard of review applies to MetLife’s termination of Garretson’s claim. Dkt. No.
                                  21   32 at 12-13; Dkt. No. 38 at 19. The Court consequently conducts at the parties’ joint request a
                                  22   “bench trial on [the] records” to determine “whether [Garretson] is disabled within the terms of the
                                  23   policy,” and issues these findings of fact and conclusions of law under Federal Rule of Civil
                                  24   Procedure 52(a). Kearney v. Standard Ins. Co., 175 F.3d 1084, 1094-95 (9th Cir. 1999).
                                  25                                         FINDINGS OF FACT
                                  26          1.        Garretson is a 57-year-old man who worked as a project manager for Kaiser
                                  27   Permanente’s information technology (“IT”) department from April 2011 until September 15,
                                  28   2014. Administrative Record (“AR”) 68; AR 2950; AR 4468. He is also a former U.S. Army
                                   1   paratrooper with the rank of Sergeant. AR 39; AR 2950. He continued to be an “activity driven

                                   2   person” after leaving the Army. AR 39.

                                   3           2.       As a project manager for Kaiser, he was required to “supervise individuals who

                                   4   manage projects and programs with IT, and manage large complex projects or multiple projects of

                                   5   moderate complexity.” The job required, among other things, “sitting and using his head and neck

                                   6   in a static position 5-6 hours, . . . , standing, walking, . . . , and lifting up to 10 pounds

                                   7   occasionally.” AR 4468; CR 1645.

                                   8           3.       Garretson was covered by a group disability income insurance policy issued to

                                   9   Kaiser by MetLife. Under the terms of the policy:

                                  10                Disability or Disabled means that as a result of Sickness or Injury You are
                                                    either Totally Disabled or Partially Disabled.
                                  11
                                                    Totally Disabled or Total Disability means:
                                  12
Northern District of California
 United States District Court




                                                    During the Elimination Period and the next 24 months, You are unable to
                                  13                perform with reasonable continuity the Substantial and Material Acts necessary
                                                    to pursue Your Usual Occupation in the usual and customary way.
                                  14
                                                    After such period, You are not able to engage with reasonable continuity in any
                                  15                occupation in which You could reasonably be expected to perform satisfactorily
                                                    in light of Your:
                                  16
                                                    •   age;
                                  17                •   education;
                                                    •   training;
                                  18                •   experience;
                                                    •   station in life; and
                                  19                •   physical and mental capacity
                                  20                that exists within any of the following locations:
                                  21                •   a reasonable distance or travel time from Your residence in light of the
                                                        commuting practices of Your community;
                                  22
                                                    •   a distance of travel time equivalent to the distance or travel time You
                                  23                    traveled to work before becoming disabled; or
                                  24
                                                    •   the regional labor market, if You reside or resided prior to becoming
                                  25                    disabled in a metropolitan area.
                                  26           AR 3862.
                                  27           4.       In late 2008, Garretson fell into a hole at work. AR 1327; AR 40.

                                  28
                                                                                            2
                                   1          5.      In February 2009, he was diagnosed with lumbar radiculopathy. An MRI of his

                                   2   lumbar spine showed “posterior disc bulging” and “the appearance of an annular tear,” among

                                   3   other impairments. AR 1328.

                                   4          6.      In December 2012, Garretson had a disc replacement and spinal fusion. CR 1762-

                                   5   63; AR 3139. After the surgery, he “had severe and constant pain.” AR 40; CR 1763

                                   6   (“[P]ostoperatively he had continued radicular back pain that was not ameliorated by physical

                                   7   therapy or pharmacological pain management.”).

                                   8          7.      Garretson tried an implanted spinal cord stimulator on January 27, 2014, but that

                                   9   resulted in “a negative trial with minimal improvement in pain and with a number of side effects.

                                  10   He was referred to a chronic pain management program and was treated pharmacologically using a

                                  11   variety of opioids (hydromorphone, methadone, morphine extended-release, oxycodone-

                                  12   acetaminophen, methadone), as well as interventional pain management, including sacroiliac and
Northern District of California
 United States District Court




                                  13   trigger point injections.” CR 1763.

                                  14          8.      Garretson ceased work on September 15, 2014, and he filed with MetLife a claim

                                  15   for long-term disability benefits. AR 4468; AR 75. MetLife deemed him disabled as of

                                  16   September 15, 2014, and approved Garretson’s LTD claim effective March 14, 2015. AR 75; AR

                                  17   4468; AR 4472. According to MetLife, “[a]fter completion of the required elimination period,

                                  18   [Garretson’s] LTD benefits became payable effective March 14, 2015, as he was considered

                                  19   Totally Disabled from performing his usual occupation. . . . At the time [Garretson] ceased work,

                                  20   he was disabled due to chronic low back pain and lumbar radiculopathy.” AR 75.

                                  21          9.      On February 15, 2017, MetLife sent Garretson a letter advising him that his claim

                                  22   was “in review to determine if he satisfied the Plan’s definition of disability” but that “MetLife

                                  23   would pay benefits in good faith while reviewing his claim.” AR 4468.

                                  24          10.     Dr. Linda M. Choe and Dr. Cassandra L. Whitmore are Garretson’s primary

                                  25   physicians. CR 1773. Dr. Choe is a Director of the Spine Clinic at The Permanente Group in

                                  26   Vallejo, and Dr. Whitmore is a pain management specialist at Kaiser. CR 1773; CR 1782.

                                  27   Dr. Choe has been Garretson’s treating physician since 2010. CR 1782. Together, Drs. Choe and

                                  28
                                                                                         3
                                   1   Whitmore have been “the responsible specialist physicians coordinating and reviewing all of

                                   2   Mr. Garretson’s medical care for years.” CR 1773.

                                   3          11.     A report by Dr. Whitmore dated March 16, 2017, “indicated that the diagnosis was

                                   4   chronic pain.” CR 1651.

                                   5          12.     MetLife arranged for a covert surveillance of Garretson’s house but observed no

                                   6   activity by him on February 28, 2017, or March 1, 2017. AR 2502-03.

                                   7          13.     David S. Peters, M.D., a senior medical director for MetLife, produced a “Medical

                                   8   Director File Review” on March 16, 2017. The document stated that “[o]ffice visit notes,

                                   9   correspondence, the job description and diagnostic reports were reviewed.” It noted that “the fact

                                  10   that [Garretson] had a lumbar fusion and subsequent SCS supports the presence of significant

                                  11   symptoms. The EMG/NCS is abnormal as well.” The one-page review concluded -- after

                                  12   mentioning the absence of “recent clinical or imaging findings to support the presence of current
Northern District of California
 United States District Court




                                  13   nerve root or spinal cord compression” -- that “[l]imited, fulltime (8 hours daily) work should be

                                  14   possible, in my opinion, while continuing evaluation and treatment of his condition.” AR 47.

                                  15          14.     MetLife continued to pay Garretson benefits through April 28, 2017, but in a letter

                                  16   on that date, MetLife advised him that it had terminated his LTD coverage because its medical

                                  17   director had “opined” that Garretson “should be able to perform a full-time, 8 hours work day with

                                  18   limitation.” AR 61. MetLife’s letter stated that, “[b]ased on [Garretson’s] reported education,

                                  19   training and experience and his ability to work at sedentary level capacity, it was determined that

                                  20   [he] is able to perform his Usual Occupation as Project Management Consultant/Specialist.” The

                                  21   letter also found that Garretson was “qualified” for other jobs such as “Manager, Professional

                                  22   Equipment Sales & Services,” “Manager Procurement Services,” and “Project Director.” MetLife

                                  23   concluded that, “[a]lthough the medical records support some functional limitation, they do not

                                  24   preclude [Garretson] from his own usual occupation or other gainful occupations which exist in

                                  25   his local economy. . . . Therefore, [Garretson’s] benefits will terminate effective April 29, 2017.”

                                  26   AR 61-62.

                                  27

                                  28
                                                                                         4
                                   1           15.     Through a letter from his counsel to MetLife dated May 22, 2017, Garretson

                                   2   appealed the “termination of his insurance benefits and request[ed] a full and fair review of that

                                   3   termination.” AR 51; AR 94 (MetLife letter acknowledging receipt).

                                   4           16.     On August 24, 2017, the Social Security Administration granted Garretson’s claim

                                   5   for Social Security Disability Insurance (SSDI) benefits, awarding him benefits retroactive to

                                   6   September 15, 2014. AR 65; AR 5216-23. The administrative law judge concluded that “the

                                   7   claimant has been disabled under section 216(i) and 223(d) of the Social Security Act since

                                   8   September 15, 2014.” AR 5223.

                                   9           17.     On September 12, 2017, Dr. Choe wrote a letter to Garretson’s counsel stating her

                                  10   “considered opinion” that “it is beyond reasonable professional dispute that Mr. Garretson is

                                  11   physically incapable of working satisfactorily in even a sedentary occupation, as opposed to

                                  12   occasional or sporadic work from home.” She also stated that “nothing has changed significantly
Northern District of California
 United States District Court




                                  13   for the better for Mr. Garretson.” “He continues to suffer from virtually constant and debilitating

                                  14   pain radiating from his lower back down through his leg and buttocks. He consistently

                                  15   experiences either burning or cold sensations in his feet, numbness in his left foot, and back

                                  16   spasms, among other things. . . . It is difficult to imagine that someone in this condition could

                                  17   work satisfactorily through a work week or perhaps even a work day on a consistent and sustained

                                  18   basis.” Dr. Choe also opined that “[t]here is no clinical evidence that Mr. Garretson (who is a

                                  19   military veteran) is exaggerating any of his symptoms,” and it was her “unequivocal professional

                                  20   belief that he is neither doing so, nor is he ‘overly sensitive’ to pain. . . . If anything, I believe he

                                  21   is under-reporting his day-to-day pain.” Dr. Choe stated that cases such as Garretson’s are not

                                  22   uncommon, and occur often enough “that one commonly hears the terms ‘post-laminectomy

                                  23   syndrome’ or ‘failed back syndrome.’” AR 44-45.

                                  24           18.     Garretson’s wife, Hilda Garretson, wrote in a letter dated October 3, 2017, that

                                  25   when Garretson “gets out of bed, he has nerve pain when his feet first touch the floor, as if they

                                  26   were burning or he has a pin-needle stabbing feeling.” His feet “hurt to stand on,” and his

                                  27   “[s]howering and using the bathroom are slow and unsteady.” On the occasions when he

                                  28   accompanies his wife to the supermarket, attends a monthly homeowner’s association meeting, or
                                                                                           5
                                   1   goes out to lunch or dinner for a special occasion, “afterwards he either has excruciating pain, or

                                   2   he is so exhausted that he is bed-ridden for [a] couple of days.” AR 42.

                                   3          19.     Letters from Garretson’s son, Roberto Garretson, and Garretson’s former co-

                                   4   worker, Ja Nell Beeson, were submitted to MetLife on October 20, 2017. AR 36-37. Beeson’s

                                   5   letter described how she “could see that Steve was struggling. I could see the pain in his eyes, the

                                   6   way he was twisting his mouth as we were talking. . . . Several times I saw him at his desk (when

                                   7   he was able to come in) gritting his teeth or gripping the desk with sweat beading up on his

                                   8   forehead. . . . I’ve known Steve for a long time and my first thought when I saw him struggling

                                   9   was that the pain was sucking the life out of him, it was consuming his life.” AR 71. Roberto

                                  10   Garretson’s letter stated that his father “cannot sit in a chair for more than twenty minutes without

                                  11   managing what appears to be immense amounts of pain.” AR 64.

                                  12          20.     Dr. Germaine N. Rowe is a physician advisor for MetLife. Dr. Rowe’s December
Northern District of California
 United States District Court




                                  13   4, 2017 report contains these notes of a teleconference with Dr. Whitmore: “Dr. Cassandra

                                  14   Whitmore told me he could work from home if he had the proper setup to accommodate him.”

                                  15   CR 1643. The report also noted Dr. Whitmore’s comments that while the “claimant was in some

                                  16   respects functional[ly] impaired,” he “had issues with bursitis and fewer with chronic pain” and

                                  17   was “more stable presently.” Dr. Rowe’s report further stated, “Dr. Cassandra Whitmore told me

                                  18   claimant has in the last year had more issues with back and sciatica, but last visit claimant was

                                  19   upbeat and pain was managed well.” CR 1643. Dr. Rowe’s report concluded that, “for the time

                                  20   period under review, the medical records did not provide clear clinical evidence to support

                                  21   functional limitations. It is unclear that the pain severity indicated on the Visual Analogue Scale

                                  22   (VAS) is due to his physical condition or due to psychological deficits (such as anxiety and

                                  23   depression) which is not my area of expertise. Also, there are no objective provocative test

                                  24   findings available to indicate the severity of the claimant’s condition. Further, the imaging reports

                                  25   do not reveal the severe findings which support the impairment. Moreover, the claimant had

                                  26   radicular pain that comes under neurology which is not my area of expertise. There are no recent

                                  27   or current medical records available to determine the claimant’s condition. Therefore, from the

                                  28
                                                                                         6
                                   1   perspective of Pain Medicine/Physical Medicine & Rehabilitation, the functional restrictions and

                                   2   limitations are not supported. The claimant can work full time.” CR 1657.

                                   3           21.     Another doctor working for MetLife, Dr. Jon Glass, produced a report dated

                                   4   January 4, 2018. The report indicates that Dr. Glass is board-certified in neurology, and at

                                   5   MetLife’s request, he reviewed and considered Garretson’s records. Dr. Glass noted that the

                                   6   “most recent pain management notes was [sic] dated 2/24/17. At that time Mr. Garretson saw

                                   7   Cassandra Whitmore, MD. Complaints were of low back and leg pain improved with physical

                                   8   activities. . . . Diagnosis on that date was of trochanteric bursitis, . . . , and lumbar radiculopathy.

                                   9   He was noted to have no improvement with venlafaxine, nortriptyline, or Neurontin.” CR 1763.

                                  10   Dr. Glass concluded, “As of 3/14/17 there are functional limitations due to physical condition

                                  11   (failed back syndrome, chronic lumbosacral radiculopathy). He has a history of chronic lumbar

                                  12   degenerative disease with continued medically refractory radicular pain despite multiple attempts
Northern District of California
 United States District Court




                                  13   to pharmacological therapy and interventional therapies. Status as of 3/14/17 is reflected in the

                                  14   2/24/17 note from Cassandra Whitmore, MD, (Internal Medicine/Pain Management).

                                  15   Mr. Garretson is able to work in an eight-hour day and five-day/40-hour workweek with the

                                  16   following restrictions/limitations.” The limitations that followed included, “Stand: 2 hours per 8-

                                  17   hour workday, 15 minutes at a time,” and “Walk: 2 hours per 8-hour workday, 15 minutes at a

                                  18   time.” CR 1765.

                                  19           22.     A February 23, 2018 report by Dr. Rowe stated: “Medical records covering the

                                  20   review period as of 2/1/17 - report dated 2/21/17 indicated that the diagnoses were chronic pain,

                                  21   cervical radiculopathy and lumbar radiculopathy. On 2/24/17, the diagnoses were bursitis of left

                                  22   trochanteric bursa, lumbar radiculopathy and chronic pain. He had pain with heat and elevation of

                                  23   legs which was less mobile as he could not handle walking extended periods of times. He had

                                  24   pain in the lower back and legs which rated at 7/10. . . . Examination revealed limited range of

                                  25   motion due to pain.” CR 1759. Dr. Rowe nevertheless concluded that “[t]he medical information

                                  26   does not support functional limitations due to a physical condition or combination of physical

                                  27   conditions as of 02/16/17.” CR 1759.

                                  28
                                                                                           7
                                   1          23.     A February 27, 2018 report by Dr. Glass again recommended restrictions for

                                   2   Garretson “based on an 8-hour day and a 5-day/40-hour workweek,” including, “Stand: 2 hours

                                   3   per 8-hour workday, 15 minutes at a time,” and “Walk: 2 hours per 8-hour workday, 15 minutes

                                   4   at a time.” CR 1769. On March 13, 2018, Dr. Glass clarified in a letter to MetLife that “[t]he

                                   5   patient may sit for 8 hours per day for 8-hour workday without restriction.” CR 1771. The letter

                                   6   did not contain any explanation of how he came to this conclusion.

                                   7          24.     A May 17, 2018 report by Dr. Rowe stated, “apart from the surgery dated 12/27/12,

                                   8   the medical records do not reveal the severity of the claimant’s condition.” “Pain can be a

                                   9   common symptom, and sometimes a good indicator of reported issues with mental health, which

                                  10   should be addressed independently.” “[T]he pain levels indicated on the Visual Analogue Scale

                                  11   (VAS) was not consistent with reported objective evidence. . . . No results of current imaging

                                  12   were provided to confirm severe pathology or progression of symptoms.” AR 4549.
Northern District of California
 United States District Court




                                  13          25.     On June 11, 2018, Dr. Choe wrote a letter to Garretson’s counsel: “Mr. Garretson

                                  14   suffers from severe and intractable back pain and radiculopathy following two spinal surgeries, a

                                  15   microdiscectomy in 2009 and a more extensive lumbar fusion and total disc replacement surgery

                                  16   in 2012.” CR 1784. “Since the 2012 surgery, Mr. Garretson has had no choice [but] to try to

                                  17   reduce his pain with narcotic medications, although they give him only partial pain relief. He has

                                  18   also undergone trials of electronic stimulation and sacral joint injections. These have also yielded

                                  19   only limited relief. [¶] It continues to be my professional opinion and assessment that Mr.

                                  20   Garretson’s chronic and intractable chronic pain leaves him unable to perform either his own

                                  21   sedentary occupation or any other gainful occupation. There seems to be no genuine question

                                  22   about this. He cannot on a consistent basis sit for more than an hour without unsustainable

                                  23   increases in his back pain and exacerbation of pain and numbness extending through his leg. His

                                  24   pain is managed, to some extent, by opioid medications which necessarily impair his ability to

                                  25   focus on work tasks in a consistent or satisfactory fashion, among other common cognitive

                                  26   effects.” CR 1786. Dr. Choe responded to Dr. Rowe as follows: “Dr. Rowe’s characterization is

                                  27   completely belied by Mr. Garretson’s extensive medical records. It is chronic pain, and not

                                  28   bursitis, that has been the medical issue, and the reason, for example, that Drs. Sonu and Bain
                                                                                        8
                                   1   performed surgeries on Mr. Garretson.” CR 1787. As for Dr. Glass, Dr. Choe wrote: “Dr. Glass’

                                   2   report offers no medical basis or reasoning for those specifications. He was neither asked to

                                   3   examine Mr. Garretson nor has he had any opportunity to make any clinical observations of how

                                   4   Mr. Garretson walks or stands.” CR 1789.

                                   5          26.     Dr. Whitmore also wrote a letter to Garretson’s counsel on June 20, 2018. She

                                   6   stated, “I concur completely with Dr. Choe’s comments regarding Dr. Rowe’s report.

                                   7   Mr. Garretson’s primary medical issue is his intractable chronic pain[.] . . . Dr. Rowe’s signed

                                   8   report says that ‘Dr. Cassandra Whitmore told me he [Mr. Garretson] could work from home if he

                                   9   had the proper setup to accommodate him.’ This misstates my views. Mr. Garretson is not

                                  10   advised to refrain from trying to do work at home, if he can manage to do productive work from

                                  11   time to time. However, given his medical condition and his prescribed medications, it is unlikely

                                  12   that he could find himself actually able to do so satisfactorily or consistently.” CR 1810-11.
Northern District of California
 United States District Court




                                  13          27.     A June 22, 2018 report by Dr. Rowe stated, “Based on the medical records

                                  14   previously provided for my review and based on the additional documentation, the documentation

                                  15   did not provide clear clinical evidence to support functional limitations. The claimant had anxiety

                                  16   and depression. . . . Therefore, from the perspective of Pain Medicine/Physical Medicine &

                                  17   Rehabilitation, the response and opinion of the treating provider does not alter my prior opinion

                                  18   [i.e. the medical information does not support functional limitations due to a physical condition or

                                  19   combination of physical conditions as of 02/16/17 as well as the VAS results does not support any

                                  20   restrictions and limitations (R/L’s)].” AR 4506.

                                  21          28.     A July 11, 2018 report by Dr. Rowe stated that the June 20, 2018 letter from

                                  22   Dr. Whitmore “does not alter my prior opinion.” AR 4486. Dr. Rowe went on to say, “[T]he

                                  23   documentation did not provide clear clinical evidence to support functional limitations. There are

                                  24   no significant subjective as well as objective findings to determine the severity of the claimant’s

                                  25   condition. . . . There was no additional clinical evidence provided, including any objective

                                  26   provocative test findings supporting the severity of the claimant’s condition. Further, no new

                                  27   imaging report provided [sic].” AR 4487.

                                  28
                                                                                          9
                                   1          29.     Dr. Glass also confirmed on July 13, 2018, that “[f]rom a neurological standpoint,

                                   2   it was my previous opinion that the patient has radicular pain without any significant objective

                                   3   correlates. There is no information to change the prior opinion.” AR 4489.

                                   4          30.     On July 27, 2018, MetLife denied Garretson’s appeal and upheld its April 2017

                                   5   termination of his LTD claim. MetLife concluded that “on appeal we have determined that the

                                   6   medical information supported restrictions and limitations due [to] failed back syndrome and

                                   7   chronic lumbosacral radiculopathy, however the restrictions and limitations do not preclude

                                   8   Mr. Garretson from performing his job, a subset of his Usual Occupation. Therefore,

                                   9   Mr. Garretson no longer met the definition of disability and on appeal we have determined that the

                                  10   original claim determination to terminate benefits was appropriate.” AR 4472.

                                  11                                      CONCLUSIONS OF LAW

                                  12          This is an action under the Employee Retirement Income Security Act of 1974 (“ERISA”),
Northern District of California
 United States District Court




                                  13   and there is no dispute that the MetLife policy at issue is an ERISA plan. Under ERISA, a plan

                                  14   participant may bring a civil action to recover benefits due under the terms of the plan. 29 U.S.C.

                                  15   § 1132(a)(1)(B).

                                  16          By agreement of the parties, MetLife’s denial of Garretson’s claim for benefits is subject to

                                  17   de novo review. Dkt. No. 32 at 12-13; Dkt. No. 38 at 19. Where “de novo review applies, the

                                  18   court simply proceeds to evaluate whether the plan administrator correctly or incorrectly denied

                                  19   benefits.” Opeta v. Nw. Airlines Pension Plan for Contract Emps., 484 F.3d 1211, 1217 (9th Cir.

                                  20   2007) (internal quotation omitted). The claimant has the “burden of proving by a preponderance

                                  21   of the evidence that he was disabled under the terms of the plan.” Armani v. Nw. Mut. Life Ins.

                                  22   Co., 840 F.3d 1159, 1163 (9th Cir. 2016). The Court determines the claimant’s entitlement to

                                  23   benefits “based on the evidence in the administrative record and ‘other evidence as might be

                                  24   admissible under the restrictive rule’” set out in our circuit’s precedents. Opeta, 484 F.3d at 1217

                                  25   (citation omitted). Here, the Court concludes that it need not consider any extra-record evidence,

                                  26   and disregards the document submitted as Dkt. No. 46-5. The parties also appear to agree that it

                                  27   need not be considered. Dkt. Nos. 48, 49.

                                  28
                                                                                        10
                                   1           The parties also do not dispute that Garretson was disabled under the MetLife policy from

                                   2   September 15, 2014, through April 2017. The only question is whether he continued to be

                                   3   disabled under the policy after that date. Having carefully reviewed and considered the

                                   4   administrative record, the Court concludes that Garretson was disabled.

                                   5           Garretson’s primary physicians, Drs. Choe and Whitmore, who have been treating

                                   6   Garretson together for years, wrote numerous letters to this effect. Dr. Choe wrote on September

                                   7   12, 2017, that “Mr. Garretson is physically incapable of working satisfactorily in even a sedentary

                                   8   occupation, as opposed to occasional or sporadic work from home.” AR 44-45. She wrote on

                                   9   June 11, 2018, that “Mr. Garretson suffers from severe and intractable back pain” which “leaves

                                  10   him unable to perform either his own sedentary occupation or any other gainful occupation. . . .

                                  11   He cannot on a consistent basis sit for more than an hour without unsustainable increases in his

                                  12   back pain and exacerbation of pain and numbness extending through his leg.” CR 1786.
Northern District of California
 United States District Court




                                  13   Dr. Whitmore opined in a letter dated June 20, 2018, that “Mr. Garretson is not advised to refrain

                                  14   from trying to do work at home, if he can manage to do productive work from time to time.

                                  15   However, given his medical condition and his prescribed medications, it is unlikely that he could

                                  16   find himself actually able to do so satisfactorily or consistently.” CR 1810-11. While treating

                                  17   physicians are not due any special deference in the ERISA context, the claimant’s reliable

                                  18   evidence must nevertheless be credited. Black & Decker Disability Plan v. Nord, 538 U.S. 822,

                                  19   825, 834 (2003). There is no indication that the letters and opinions of Drs. Choe and Whitmore

                                  20   are not reliable.

                                  21           The medical opinions of his treating physicians are corroborated by the statements of those

                                  22   who know Garretson well and observed him in person during the relevant time period. His wife

                                  23   stated in a letter dated October 3, 2017, that his “[s]howering and using the bathroom are slow and

                                  24   unsteady,” and after he goes out to lunch or dinner on a special occasion, he “either has

                                  25   excruciating pain, or he is so exhausted that he is bed-ridden for a couple of days.” AR 42. His

                                  26   former co-worker, who has “known Steve for a long time,” observed Garretson “struggling. I

                                  27   could see the pain in his eyes, the way he was twisting his mouth as we were talking.” AR 71.

                                  28   The times the co-worker saw Garretson at his desk, he was seen “gritting his teeth or gripping the
                                                                                        11
                                   1   desk with sweat beading up on his forehead.” AR 71. Garretson’s son further stated that his

                                   2   father “cannot sit in a chair for more than twenty minutes without managing what appears to be

                                   3   immense amounts of pain.” AR 64.

                                   4          On the other side are three doctors who were hired by MetLife: Drs. Peters, Rowe, and

                                   5   Glass. There are many issues with these doctors’ reports and conclusions. Chief among them is

                                   6   that none of these doctors ever even met Garretson in person, let alone examined him. As in

                                   7   Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 676 (9th Cir. 2011), “every doctor

                                   8   who personally examined [Garretson] concluded that he was disabled.” And “[t]he only

                                   9   documents with an ‘M.D.’ on the signature line concluding that he was not disabled were by the

                                  10   physicians the insurance company paid to review his file. They never saw” Garretson. Id. Here,

                                  11   as in Salomaa, “[t]he medical record by physicians who actually examined [Garretson] is entirely

                                  12   one sided in favor of” his claim. Id.
Northern District of California
 United States District Court




                                  13          The MetLife doctors’ reports suffer from other deficiencies. Dr. Peters’ one-page report

                                  14   noted “the presence of significant symptoms” and an “abnormal” test result, yet nevertheless

                                  15   jumped to the conclusion that Garretson was capable of “fulltime (8 hours daily) work.” AR 47.

                                  16   That does not follow. Dr. Rowe’s reports contain speculation that Garretson’s experience of pain

                                  17   may be “due to psychological deficits (such as anxiety and depression),” but the doctor backs

                                  18   away from that suggestion, conceding, “that is not my area of expertise.” CR 1657. Dr. Rowe

                                  19   further faults Garretson for not having “objective provocative test findings . . . to indicate the

                                  20   severity of the claimant’s condition,” id., but the plan administrator may not “demand[] objective

                                  21   tests to establish the existence of a condition for which there are no objective tests.” Salomaa, 642

                                  22   F.3d at 676. “Many medical conditions depend for their diagnosis on patient reports of pain or

                                  23   other symptoms.” Id. at 678. Chronic pain is one of them.

                                  24          Dr. Glass, like Dr. Peters, notes factors that are favorable to Garretson’s claim, such as that

                                  25   he had “no improvement” with medications and that he “has a history of chronic lumbar

                                  26   degenerative disease with continued medically refractory radicular pain despite multiple attempts

                                  27   to pharmacological therapy and interventional therapies.” CR 1765. Nevertheless, Dr. Glass too

                                  28   jumps to the punchline that “Mr. Garretson is able to work in an eight-hour day and five-day/40-
                                                                                         12
                                   1   hour workweek” with certain limitations. Id. And without ever having met or examined

                                   2   Garretson, Dr. Glass dictates very specific limitations, such as that Garretson can stand “2 hours

                                   3   per 8-hour workday, 15 minutes at a time,” CR 1765, and that he “may sit for 8 hours per day for

                                   4   8-hour workday without restriction.” CR 1771. These conclusions are cursory, contradictory to

                                   5   the evidence in the record that Dr. Glass himself noted, and not at all persuasive.

                                   6          It is also not insignificant that Garretson was awarded SSDI benefits, with a finding that he

                                   7   has been disabled under the Social Security Act since September 15, 2014. AR 65; AR 5216-23.

                                   8   “Social Security disability awards do not bind plan administrators, but they are evidence of

                                   9   disability.” Salomaa, 642 F.3d at 679.

                                  10          The Court finds that Garretson has carried his burden of proving, by a preponderance of

                                  11   the evidence, that he continued to be disabled under his LTD policy after his benefits were

                                  12   terminated by MetLife. There is detailed and persuasive evidence in the record that Garretson
Northern District of California
 United States District Court




                                  13   suffers from near-constant, very severe pain. His treating physician of almost a decade attested to

                                  14   his “virtually constant and debilitating pain.” AR 44-45. His wife described that even his

                                  15   “[s]howering and using the bathroom are slow and unsteady.” AR 42. His co-worker observed

                                  16   him at his desk, “gritting his teeth or gripping the desk with sweat beading up on his forehead.”

                                  17   AR 71. His son described Garretson as being unable to “sit in a chair for more than twenty

                                  18   minutes without managing what appears to be immense amounts of pain.” AR 64. Garretson has

                                  19   consequently established that, at minimum, he is not capable of sitting for more than four hours,

                                  20   and our circuit has upheld the “commonsense conclusion . . . that an employee who cannot sit for

                                  21   more than four hours in an eight-hour workday cannot perform ‘sedentary’ work that requires

                                  22   ‘sitting most of the time.’” Armani, 840 F.3d at 1163.

                                  23          Garretson is thus not able to perform his own occupation, any of the other sedentary

                                  24   occupations identified by MetLife in its April 28, 2017 letter to Garretson, or any other, like

                                  25   occupations.

                                  26   //

                                  27   //

                                  28   //
                                                                                        13
                                   1                                           CONCLUSION

                                   2          Garretson’s motion for judgment is granted. The parties are directed to meet and confer on

                                   3   the amount of benefits due to Garretson, and to submit by December 13, 2019, a stipulation for the

                                   4   Court’s approval.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 27, 2019

                                   7

                                   8
                                                                                                  JAMES DONATO
                                   9                                                              United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      14
